Per Curiam :
On this appeal from the order denying the motion to set aside the order appointing a receiver, we cannot examine the irregularities alleged as to the prior order for examination.
If the examination had been before the judge himself who granted the order, then we see no reason why the plaintiff might not, at once, on the close of the examination, have applied for a receiver without any formal notice. But here the examination was before a referee, and the defendant was entitled to a notice of the , application subsequently made to the judge, for the appointment of a receiver. A legal notice must be in writing. No valid notice was given in this case. It is evident that it would be unjust to make an order which would transfer all of a man’s property to a receiver, without giving him an opportunity to be heard. Such, opportunity must be given in the usual manner, by a written notice.
The order appealed from is reversed, with $10 costs, and disbursements, and the motion to vacate the order appointing a receiver is granted, with $10 costs.
Present, Learned, P. L, Bockes and Westbrook, TJ.
Order reversed, with $10 costs, and disbursements, and motion, granted, with $10 costs.